”

Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 1 of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
Vv.

CHRISTOPHER KUEHNE,
(Counts 1, 2, 3, 5, 6)

LOUIS ENRIQUE COLON,
(Counts 1, 2, 3, 5, 6)

FELICIA KONOLD,
(Counts 1, 2, 3, 5, 6)

CORY KONOLD,
(Counts 1, 2, 3, 5, 6)

WILLIAM CHRESTMAN,
(Counts 1, 2, 3, 4, 5, 6)

RYAN ASHLOCK,
(Counts 1, 2, 3, 5, 6)

Defendants.

CRIMINAL NO.

MAGISTRATE NOS.
21-mj-218, 21-mj-241

VIOLATIONS:
18 U.S.C. § 371 (Conspiracy)

18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding and
Aiding and Abetting)

18 U.S.C. §§ 231(a)(3), 2
(Obstruction of Law Enforcement During
Civil Disorder and Aiding and Abetting)

18 U.S.C. §§ 115(a)(1)(B)
(Threatening a Federal Officer)

18 U.S.C. § 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds and Carrying a
Deadly or Dangerous Weapon)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds and Carrying a
Deadly or Dangerous Weapon)

INDICTMENT

The Grand Jury charges that, at all times material to this Indictment, on or about the dates

stated below:
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 2 of 13

Introduction

The 2020 United States Presidential Election and the Official Proceeding on January 6, 2021

1. The 2020 United States Presidential Election occurred on November 3, 2020.

2. The United States Electoral College (“Electoral College”) is a group required by
the Constitution to form every four years for the sole purpose of electing the president and vice
president, with each state appointing its own electors in a number equal to the size of that state’s
Congressional delegation.

3. On December 14, 2020, the presidential electors of the Electoral College met in the
state capital of each state and in the District of Columbia and formalized the result of the 2020
USS. Presidential Election: Joseph R. Biden Jr. and Kamala D. Harris were declared to have won
sufficient votes to be elected the next president and vice president of the United States.

4. On January 6, 2021, a Joint Session of the United States House of Representatives
and the United States Senate (“the Joint Session”) convened in the United States Capitol (“the
Capitol”) building to certify the vote of the Electoral College of the 2020 U.S. Presidential Election
(“the Electoral College vote”).

The Attack at the U.S. Capitol on January 6, 2021

5. The Capitol is secured 24 hours a day by United States Capitol Police (“Capitol
Police”). The Capitol Police maintain permanent and temporary barriers to restrict access to the
Capitol exterior, and only authorized individuals with appropriate identification are allowed inside
the Capitol building.

6. On January 6, 2021, at approximately 1:00 p.m., the Joint Session convened in the
Capitol building to certify the Electoral College vote. Vice President Michael R. Pence, in his
constitutional duty as President of the Senate, presided over the Joint Session, at which Vice

President-elect Harris was also present.
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 3 of 13

7. A large crowd began to gather outside the Capitol perimeter as the Joint Session
got underway. Crowd members eventually forced their way through, up, and over Capitol Police
barricades and advanced to the building’s exterior fagade. Capitol Police officers attempted to
maintain order and stop the crowd from entering the Capitol building, to which the doors and
windows were locked or otherwise secured. Nonetheless, shortly after 2:00 p.m., crowd members
forced entry into the Capitol building by breaking windows, ramming open doors, and assaulting
Capitol Police officers. Other crowd members encouraged and otherwise assisted the forced entry.
The crowd was not lawfully authorized to enter or remain inside the Capitol, and no crowd member
submitted to security screenings or weapons checks by Capitol Police or other security officials.

8. Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate
(including Vice President Pence and Vice President-elect Harris}—who had withdrawn to separate
chambers to resolve an objection—were evacuated from their respective chambers. The Joint
Session was halted while Capitol Police and other law-enforcement officers worked to restore
order and clear the Capitol of the unlawful occupants.

9. Later that night, law enforcement regained control of the Capitol. At approximately
8:00 p.m., the Joint Session reconvened, presided over by Vice President Pence, who had remained
hidden within the Capitol building throughout these events.

10. ‘In the course of these events, approximately 81 members of the Capitol Police and
58 members of the Metropolitan Police Department were assaulted. The Capitol suffered millions
of dollars in damage—including broken windows and doors, graffiti, and residue from pepper
spray, tear gas, and fire extinguishers deployed both by crowd members who stormed the Capitol
and by Capitol Police officers trying to restore order. Additionally, many media members were

assaulted and had cameras and other news-gathering equipment destroyed.
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 4 of 13

The Proud Boys

11. Law enforcement and news-media organizations observed that members of an
organization known as the Proud Boys were among the individuals and groups who forcibly
entered the Capitol on January 6, 2021. The Proud Boys is a nationalist organization with multiple
U.S. chapters. The group describes itself as a “pro-Western fraternal organization for men who
refuse to apologize for creating the modern world; aka Western Chauvinists.” Proud Boys
members routinely attend rallies, protests, and other events, some of which have resulted in
violence involving members of the group. There is an initiation process for new members of the
Proud Boys, and members often wear black and yellow polo shirts or other apparel adorned with
Proud Boys logos to public events.

12. Beginning as early as December 2020, public communications from Proud Boys
organizers encouraged members of the Proud Boys to travel to Washington D.C. for the events of
January 6, 2021. For example, on December 29, 2020, the self-described National Chairman of
the Proud Boys, PERSON ONE, posted a message on the social media site Parler, stating that the
Proud Boys would “turn out in record numbers on Jan 6th but this time with a twist .... We will
not be wearing our traditional Black and Yellow. We will be incognito and we will be spread
across downtown DC in smaller teams. And who knows . . . we might dress in all BLACK for the
occasion.” On the same day, PERSON TWO, a self-described organizer of the Proud Boys, posted
a similar message on Parler: “We will not be attending DC in colors. We will be blending in as
one of you. You won’t see us. You'll even think we are you... . We are going to smell like you,
move like you, and look like you. The only thing we’ ll do that’s us is think like us! Jan 6th is gonna

be epic.”
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 5 of 13

Conspirators

13. WILLIAM CHRESTMAN is a 47-year-old resident of Johnson County, Kansas.

14. CHRISTOPHER KUEHNE is a 47-year-old resident of Johnson County, Kansas.

15. LOUIS ENRIQUE COLON is a 44-year-old resident of Jackson County, Missouri.

16. RYAN ASHLOCK is a 21-year-old resident of Johnson County, Kansas.

17, FELICIA KONOLD is a 27-year-old resident of Pima County, Arizona.

18. CORY KONOLD is a 25-year-old resident of Pima County, Arizona.

19. CHRESTMAN, KUEHNE, COLON, and ASHLOCK were members of the Kansas
City chapter of the Proud Boys.

20. As described more fully herein, CHRESTMAN, KUEHNE, COLON, ASHLOCK,
FELICIA KONOLD, and CORY KONOLD, planned with each other, and with others known and
unknown, to forcibly enter the Capitol on January 6, 2021, and to stop, delay, and hinder the

Congressional proceeding occurring that day.

COUNT ONE
(Conspiracy—18 U.S.C. § 371)

21. =‘ The introductory allegations set forth in paragraphs one through twenty are re-

alleged and incorporated by reference as though set forth herein.

The Conspiracy

22. From as early as November 3, 2020, through January 6, 2021, in the District of
Columbia and elsewhere, the defendants,

CHRISTOPHER KUEHNE,
LOUIS ENRIQUE COLON,
FELICIA KONOLD,
CORY KONOLD,
WILLIAM CHRESTMAN, and
RYAN ASHLOCK,
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 6 of 13

did knowingly combine, conspire, confederate, and agree with each other and others known and
unknown, to commit an offense against the United States, namely, to corruptly obstruct, influence,
and impede an official proceeding, that is, Congress’s certification of the Electoral College vote,
and to attempt to do so, in violation of Title 18, United States Code, Section 1512(c)(2), as well as
to commit and attempt to commit an act to obstruct, influence, impede, and interfere with law
enforcement officers engaged in official duties incident to and during the commission of a civil
disorder that did obstruct, delay, and adversely affect the performance of a federally protected
function, in violation of Title 18, United States Code, Section 23 1(a)(3).
Objects of the Conspiracy

23. The objects of the conspiracy were (1) to stop, delay, and hinder Congress’s
certification of the Electoral College vote on January 6, 2021, and (2) to obstruct, influence,
impede, and interfere with law enforcement officers engaged in their official duties in protecting

the U.S. Capitol and its grounds.

Manner and Means of the Conspiracy
24. CHRESTMAN, KUEHNE, COLON, ASHLOCK, FELICIA KONOLD, and

CORY KONOLD, with others known and unknown, carried out the conspiracy through the
following manner and means, among others:
a. Agreeing to participate in, and taking steps to interfere with, the official
Congressional proceeding to certify the vote of the Electoral College of the 2020
U.S. Presidential Election on January 6, 2021;
b. Traveling to Washington, D.C.;
c. Bringing and wearing paramilitary gear and supplies—including camouflaged
combat uniforms, tactical vests with plates, helmets, eye protection, and radio

equipment;
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 7 of 13

d. Affixing orange tape to their clothing and gear to identify each other;

e. Marching with Proud Boys and others to the Capitol; and

f. Forcibly storming past exterior barricades, Capitol Police, and other law
enforcement officers, and entering the Capitol.

Overt Acts

Coordination and Participation in the January 6 Attack at the U.S. Capitol

25. Before January 6, 2021, CHRESTMAN, KUEHNE, COLON, and ASHLOCK, as
well as others known and unknown, traveled from the Kansas City metropolitan area to
Washington, D.C.

26. Before January 6, 2021, CHRESTMAN, KUEHNE, COLON, and ASHLOCK, as
well as others known and unknown, stayed together in a short-term rental property near
Washington, D.C.

27. On January 5, 2021, KUEHNE purchased orange tape to be used in identifying
other members of the conspiracy as well as others known and unknown.

28. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, and ASHLOCK, as well
as others known and unknown, met with other Proud Boys on the National Mall.

29. FELICIA KONOLD and CORY KONOLD then met CHRESTMAN, KUEHNE,
COLON, and ASHLOCK, as well as others known and unknown, and agreed to travel together for
the rest of the day.

30. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, ASHLOCK, and
FELICIA KONOLD wore tactical gear, to include camouflaged clothing, tactical vests with plates,

helmets, eye protection, and radios.
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 8 of 13

31. On January 6, 2021, CHRESTMAN armed himself with a wooden axe handle as
he advanced towards the Capitol, and carried that axe handle with him throughout the Capitol
building and grounds.

32. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, ASHLOCK, FELICIA
KONOLD, and CORY KONOLD, as well as others known and unknown, affixed orange tape to
their clothing and tactical gear.

33. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, ASHLOCK, FELICIA
KONOLD, and CORY KONOLD, as well as others known and unknown, marched with other
Proud Boys throughout Washington, D.C. including at the intersection of First Street, NW, and
Constitution Avenue, NW.

The Attack at the U.S. Capitol

34, On January 6, 2021, CHRESTMAN, KUEHNE, COLON, ASHLOCK, FELICIA
KONOLD, and CORY KONOLD, as well as others known and unknown, forced their way through
a line of Capitol Police at the Northwest pedestrian walkway and through barriers erected by
Capitol Police to prevent unauthorized entry onto Capitol grounds.

35. OnJanuary 6, 2021, CHRESTMAN, ASHLOCK, FELICIA KONOLD, and CORY
KONOLD advanced toward another line of Capitol Police officers at the West Plaza of the Capitol.

36. On January 6, 2021, CHRESTMAN faced the crowd of rioters on the Plaza,
including KUEHNE, COLON, ASHLOCK, FELICIA KONOLD, and CORY KONOLD, and
shouted, “Whose house is this?” The crowd responded, “Our house!” CHRESTMAN shouted, “Do
you want your house back?” The crowd responded, “Yes!” CHRESTMAN shouted back, “Take

it!”
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 9 of 13

37. On January 6, 2021, CHRESTMAN shouted at a Capitol Police officer who was
preparing to fire non-lethal projectiles to protect the Capitol, “You shoot and I’II take your fucking
ass out!”

38. On January 6, 2021, FELICIA KONOLD shouted to the crowd of rioters, including
CHRESTMAN, KUEHNE, COLON, ASHLOCK, CORY KONOLD, to “fight for America” while
the crowd was held at the Plaza.

39. On January 6, 2021, CHRESTMAN, FELICIA KONOLD, and CORY KONOLD,
as well as others known and unknown, forced their way through a line of Capitol Police officers
at the Plaza by pushing on the metal barriers held by the Capitol Police.

40. On January 6, 2021, ASHLOCK attempted to force his way through a separate line
of Capitol Police officers at the Plaza by pushing on metal barriers held by the Capitol Police.

41. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, FELICIA KONOLD,
and CORY KONOLD, as well as others known and unknown, unlawfully entered into the Capitol
building near the Senate wing.

42. On January 6, 2021, CHRESTMAN, KUEHNE, COLON, FELICIA KONOLD,
and CORY KONOLD, as well as others known and unknown, traveled together throughout the
Capitol building.

43. On January 6, 2021, within the Capitol building, CHRESTMAN, KUEHNE,
COLON, FELICIA KONOLD, CORY KONOLD, as well as others known and unknown,
attempted to and did disable crash barriers, that is, barriers that descend from the ceiling to the
floor, that Capitol Police sought to employ in order to prevent CHRESTMAN, KUEHNE,
COLON, FELICIA KONOLD, CORY KONOLD, and others from advancing further into the

Capitol building.
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 10 of 13

(In violation of Title 18, United States Code, Section 371)

COUNT TWO
(18 U.S.C. §§ 1512(c)(2), 2—Obstruction of an Official Proceeding and
Aiding and Abetting)

44. Paragraphs one through twenty and paragraphs twenty-five through forty-three of
this Indictment are re-alleged and incorporated as though set forth herein.
45. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
CHRISTOPHER KUEHNE,
LOUIS ENRIQUE COLON,
FELICIA KONOLD,
CORY KONOLD,
WILLIAM CHRESTMAN, and
RYAN ASHLOCK,
attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did aid
and abet others known and unknown to do the same; that is, CHRESTMAN, KUEHNE, COLON,
FELICIA KONOLD, CORY KONOLD, and ASHLOCK, forcibly entered the U.S. Capitol to, and

did, stop, delay, and hinder Congress’s certification of the Electoral College vote.

(In violation of Title 18, United States Code, Sections 1512(c)(2), 2)

COUNT THREE
(18 U.S.C. § 231(a)(3), 2—Obstruction of Law Enforcement During Civil Disorder and
Aiding and Abetting)

46. Paragraphs one through twenty and paragraphs twenty-five through forty-three of
this Indictment are re-alleged and incorporated as though set forth herein.
47. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
CHRISTOPHER KUEHNE,
LOUIS ENRIQUE COLON,
FELICIA KONOLD,
CORY KONOLD,

WILLIAM CHRESTMAN, and
RYAN ASHLOCK,

10
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 11 of 13

committed and attempted to commit an act to obstruct, impede, and interfere with law enforcement
officers lawfully engaged in official duties incident to and during the commission of a civil
disorder, and did aid and abet others known and unknown to do the same, and the civil disorder
obstructed, delayed, and adversely affected the conduct and performance of a federally protected
function.

(In violation of Title 18, United States Code, Section 231(a)(3), 2)

COUNT FOUR
(18 U.S.C. § 115(a)(1)(B)}—Threatening a Federal Officer)

48. Paragraphs one through twenty and paragraphs twenty-five through forty-three of
this Indictment are re-alleged and incorporated as though set forth herein.

49. On January 6, 2021, in the District of Columbia and elsewhere, the defendant,

WILLIAM CHRESTMAN,

threatened to assault, kidnap, and murder a federal law enforcement officer, with intent to impede,
intimidate, and interfere with such law enforcement officer while engaged in and on account of
the performance of official duties.

(In violation of Title 18, United States Code, Section 115(a)(1)(B))

COUNT FIVE
(18 U.S.C. § 1752(a)(1), (b)(1)(A)—Restricted Building or Grounds)

50. Paragraphs one through twenty and paragraphs twenty-five through forty-three of
this Indictment are re-alleged and incorporated as though set forth herein.
51. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
CHRISTOPHER KUEHNE,
LOUIS ENRIQUE COLON,
FELICIA KONOLD,

CORY KONOLD,
WILLIAM CHRESTMAN, and

11
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 12 of 13

RYAN ASHLOCK,
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the U.S. Capitol and its grounds, where
the Vice President and Vice President-Elect were temporarily visiting, without lawful authority to
do so, and CHRESTMAN, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a wooden axe handle.
(In violation of Title 18, United States Code, Section 1752(a)(1) and (b)(1)(A))

COUNT SIX
(18 U.S.C. § 1752(a)(2), (b)(1)(A}—Restricted Building or Grounds)

52. Paragraphs one through twenty and paragraphs twenty-five through forty-three of
this Indictment are re-alleged and incorporated as though set forth herein.
53. On January 6, 2021, in the District of Columbia and elsewhere, the defendants,
CHRISTOPHER KUEHNE,
LOUIS ENRIQUE COLON,
FELICIA KONOLD,
CORY KONOLD,
WILLIAM CHRESTMAN, and
RYAN ASHLOCK,
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
Elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions, and CHRESTMAN during and in

relation to the offense, did use and carry a deadly and dangerous weapon, that is, a wooden axe

handle.

12
Case 1:21-cr-00160-TJK Document 29 Filed 02/26/21 Page 13 of 13

(In violation of Title 18, United States Code, Section 1752(a)(2) and (b)(1)(A))

A TRUE BILL

FOREPERSON

MICHAEL R. SHERWIN
ACTING U.S. ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA

13
